Affirm; Opinion Filed February 10, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00352-CV

       BRYAN TAYLOR AND MELISSA TAYLOR, Appellants
                          V.
   BAYLOR SCOTT & WHITE MEDICAL CENTER-FRISCO, Appellee

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-16-12792

                       MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Nowell
                        Opinion by Justice Pedersen, III
      Appellants Bryan Taylor and Melissa Taylor appeal the trial court’s judgment

granting the motions for no-evidence and traditional summary judgment filed by

appellee Baylor Scott & White Medical Center – Frisco. The Taylors contend the

trial erred by (1) granting summary judgment against them, and (2) striking an

exhibit the Taylors submitted as summary judgment evidence. We affirm.

                                I. Background

      This is a healthcare liability lawsuit involving spine surgery performed on

Bryan Taylor (Bryan) by Stephen Courtney, M.D., at Baylor Scott & White Medical

Center – Frisco (Baylor). The Taylors complain that Dr. Courtney performed an
unnecessary and different surgery on Bryan than had been represented.1 Dr.

Courtney owned fifty percent of Eminent Spine, LLC, a company that designed and

distributed an intervertebral fusion device called “the Python.” The Taylors allege

that Baylor purchased, at Dr. Courtney’s request, a Python device from Eminent

Spine to use on Bryan. They further allege that after Dr. Courtney improperly

implanted the Python devise into Bryan’s back, the device migrated out of place,

causing damage to surrounding tissue, permanent pain, suffering, and disfigurement.

The Taylors allege that in an effort to realign the device and prevent its migration,

Dr. Courtney performed a second unsuccessful surgery on Bryan, which included

placement of a lumbar interbody fusion cage. As a result, Bryan required a third

surgery, which was performed by a different surgeon.

       On September 28, 2016, the Taylors filed suit against Baylor.2 They alleged

three negligence claims, asserting that Baylor breached its reasonable duty of care

in: (1) formulating and enforcing policies and procedures to prevent excessive and

unnecessary surgeries; (2) selecting and retaining the physicians that are granted

staff privileges; and (3) formulating and enforcing policies and procedures for the

purchase of medical devices, including spinal implants and hardware, for use in

orthopedic and neurological surgeries. The Taylors also alleged that Baylor was


   1
      Bryan was scheduled for L4-L5 microdiskectomy with possible cage and decompression to be
performed by Dr. Courtney; the consent form did not include surgical fusion.
   2
      The Taylors also sued Dr. Courtney, Eminent Spine, LLC, and Monitoring Concepts Management,
LLC. On December 17, 2019, the trial court granted the Taylors’ motion to dismiss those defendants with
prejudice. The court’s order further stated that Baylor remained a defendant and was not dismissed.
                                                 –2–
grossly negligent because it knew of the extreme risks involved but proceeded with

conscious indifference to the rights, safety, or welfare of others. Baylor filed an

answer denying the Taylors’ claims.

       After two years of litigation, Baylor filed its no-evidence and traditional

motion for summary judgment, asserting that the Taylors had no evidence that

Baylor breached applicable standards of care. The Taylors filed a response and

attached summary judgment evidence that included, as Exhibit F, a deposition taken

in a different lawsuit.3 Baylor filed a motion to strike Exhibit F of the Taylors’

summary judgment evidence as improper hearsay evidence. After a hearing, the trial

court granted Baylor’s motion to strike the Taylors’ Exhibit F; the court also granted

Baylor’s motions for summary judgment. The trial court denied the Taylors’ motion

for new trial, and the Taylors filed this appeal.

                                         II. Discussion

       The Taylors raise two issues on appeal. Their first issue, that the trial court

erred in granting Baylor’s motions for summary judgment, has several sub-issues.

They first contend they provided more than a scintilla of evidence that Baylor

breached its duty to use reasonable care in formulating and enforcing policies and

procedures to prevent excessive and unnecessary surgeries in connection with

physician-owned distributorships (PODs). In their second sub-issue, the Taylors



   3
     The deposition of Dr. Courtney’s former partner, Cameron Noble Carmody, M.D., was taken in
Carmody v. McMurrey, Case No. 366-05221-2018, in the 366th Judicial District of Collin County, Texas.
                                                –3–
contend they provided more than a scintilla of evidence that Baylor breached its duty

to use reasonable care in formulating and enforcing policies and procedures for the

purchase of medical devices. Third, the Taylors argue that Baylor breached its duty

to use reasonable care in the selection and retention of physicians who are granted

staff privileges. The Taylors’ fourth sub-issue, which pertains to their assertion of

gross negligence, contends that Baylor had actual subjective awareness of the risk

involved but proceeded with conscious indifference to the rights, safety, or welfare

of others. In their second issue, the Taylors assert the trial court erred by striking

Exhibit F of their summary judgment evidence—the deposition testimony of Dr.

Cameron Carmody.

A. Admissibility of Dr. Carmody’s Deposition Testimony

      We begin with the Taylors’ second issue. The Taylors contend the trial court

erred in excluding Dr. Carmody’s deposition testimony—Exhibit F of the Taylors’

summary judgment evidence. We review a trial court’s decision to admit or exclude

summary judgment evidence under an abuse of discretion standard. See Starwood

Mgmt., LLC v. Swaim, 530 S.W.3d 673, 678 (Tex. 2017) (“We review the rendition

of summary judgments de novo. But we review a trial court’s decision to exclude

evidence for an abuse of discretion.”) (citations omitted); Nelson v. Pagan, 377

S.W.3d 824, 830 (Tex. App.—Dallas 2012, no pet.). We will affirm the trial court’s

ruling unless the court acted unreasonably or in an arbitrary manner, without regard



                                         –4–
for any guiding rules or principles. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 211

(Tex. 2002).

      Baylor contends the trial court properly excluded the deposition testimony as

inadmissible hearsay. Hearsay is testimony a witness “does not make while

testifying at the current trial or hearing,” which is offered “to prove the truth of the

matter asserted.” TEX. R. EVID. 801(d). Hearsay is not admissible unless allowed by

statute, the rules of evidence, or other rules prescribed under statutory authority.

TEX. R. EVID. 802. According to Rule 801(e)(3), deposition testimony is not hearsay

if the deposition was taken in the same proceeding. The rule directs us to look to

Rule 203.6 of the Texas Rules of Civil Procedure for a definition of “same

proceeding.” Id. “Same proceeding” is defined to include “a proceeding in a different

court but involving the same subject matter and the same parties or their

representatives or successors in interest.” TEX. R. CIV. P. 203.6(b). Depositions taken

in different proceedings may be used, but only as permitted by the Texas Rules of

Evidence. TEX. R. CIV. P. 203.6(c).

      Dr. Carmody’s deposition testimony was not taken in the same proceeding. It

was taken in connection with a lawsuit pending before the 366th District Court of

Collin County, Texas; the only parties to that suit were Dr. Carmody, Cameron

Carmody, M.D., P.A., and William C. McMurrey. In the case before us, the trial

court is different—the 192nd District Court of Dallas County, Texas. The parties are

different—Dr. Carmody, his professional association, and McMurrey are not parties

                                          –5–
in this case, nor are they representatives or successors in interest to any party in this

case. Further, there is nothing in the record to indicate that the subject matter of Dr.

Carmody’s Collin County lawsuit is the same as the subject matter of this lawsuit.

Clearly, Dr. Carmody’s deposition was not taken in the “same proceeding” and does

not meet the conditions to establish that the deponent’s statement is not hearsay. See

TEX. R. EVID. 801(e)(3).

        The Taylors do not dispute Baylor’s assertion that Dr. Carmody’s deposition

testimony was not taken in the same proceeding. Nor do they argue that Dr.

Carmody’s deposition testimony is admissible under any hearsay exclusion. Instead,

they argue that Dr. Carmody’s deposition is admissible summary judgment evidence

because it is sworn testimony (albeit from another case) and because the exhibit

included the sworn declaration page of the court reporter’s transcript of the

deposition.

        The Taylors contend that court records, including testimony from other cases

in other courts, may be acceptable summary judgment evidence.4 They contend that

other courts have held that transcripts of trial testimony and court records from other




    4
       The Taylors cite the following cases: Soefje v. Jones, 270 S.W.3d 617, 626 (Tex. App.—San Antonio
2008, no pet.) (trial court took judicial notice of certified pleadings, documents, briefs, and testimony from
prior litigation involving the same parties); Paradigm Oil, Inc. v. Retamco Operating, Inc., 161 S.W.3d
531, 539–40 (Tex. App.—San Antonio 2004, pet. denied) (court refused to take judicial notice of testimony
from previous proceeding because transcript of testimony from prior proceeding not properly authenticated
and entered into evidence); and Escamilla v. Estate of Escamilla, 921 S.W.2d 723, 726 (Tex. App.—Corpus
Christi–Edinburg 1996, writ denied) (requested testimony from first trial not properly before the trial court
at the second trial because not authenticated and entered into evidence).
                                                    –6–
proceedings are admissible summary judgment evidence.5 The Taylors urge that this

Court should interpret these cases to conclude that so long as a deposition is certified,

it is proper summary judgment evidence in a different proceeding. We note,

however, that the Taylors’ cited cases considered the admissibility of trial testimony,

pleadings, or documents from a prior proceeding. None of those cases addressed the

admissibility of deposition testimony, specifically deposition testimony from a

different proceeding where the court, parties, and subject matter of the case are not

the same. In addition, none of the cases addressed the admission or exclusion of

hearsay testimony.

        Because the record establishes that Dr. Carmody’s deposition testimony is not

from the same proceeding, and the deposition did not fall within any exclusion to

the hearsay rule, the trial court did not abuse its discretion in excluding this evidence.

See Trantham v. Isaacks, 218 S.W.3d 750, 755 (Tex. App.—Fort Worth 2007, pet.

denied) (deposition of third party taken in unrelated lawsuit not admissible); Romero

v. Parkhill, Smith & Cooper, Inc., 881 S.W.2d 522, 527 (Tex. App.—El Paso 1994,

writ denied) (“[S]ince Parkhill was not a party to the lawsuit for which the deposition




    5
       The Taylors cite Gunville v. Gonzalez, 508 S.W.3d 547, 562–63 (Tex. App.—El Paso 2016, no pet.),
in which the court concluded that plaintiffs’ summary judgment evidence of testimony excerpts from a prior
trial was not admissible because it was not properly authenticated. They also cite Gardner v. Martin, 345
S.W.2d 274, 276–77 (Tex. 1961), in which the court addressed the requirement that papers, records, or
other documents from prior proceeding be certified or sworn, and Old Republic Surety Co. v. Bonham State
Bank, 172 S.W.3d 210, 218 n.4 (Tex. App.—Texarkana 2005, no pet.), in which the court held that an
uncertified trial transcript consisting entirely of unsworn statements was not admissible summary judgment
evidence.
                                                  –7–
was taken, that deposition is inadmissible hearsay as to Parkhill.”). We overrule the

Taylors’ second issue. See Butnaru, 84 S.W.3d at 211.

B. Baylor’s Motions for Summary Judgment

      To prevail on their medical negligence cause of action, the Taylors were

required to prove (a) a duty requiring Baylor to act according to applicable standards

of care; (b) a breach of the applicable standards of care; (c) resulting injuries; and

(d) a reasonably close causal connection between the alleged breach of care and the

alleged injury. See Blan v. Ali, 7 S.W.3d 741, 744 (Tex. App.—Houston [14th Dist.]

1999, no pet.); Mills v. Angel, 995 S.W.2d 262, 267 (Tex. App.—Texarkana 1999,

no pet.). In its no-evidence motion for summary judgment, Baylor asserted that the

Taylors had no competent evidence from a qualified expert witness establishing that

Baylor breached its standards of care. And in its traditional motion, Baylor asserted

that its summary judgment evidence conclusively established that Baylor did not

breach the standards of care. It also asserted there is no genuine issue of material

fact concerning the Taylors’ allegations against Baylor.

      We review a trial court’s ruling on a motion for summary judgment de novo.

Hillis v. McCall, 602 S.W.3d 436, 439 (Tex. 2020). We consider the evidence in the

light most favorable to the nonmovant, and we indulge every reasonable inference

and resolve any doubts in the nonmovant’s favor. Cmty. Health Sys. Prof’l Servs.

Corp. v. Hansen, 525 S.W.3d 671, 680 (Tex. 2017) (quoting Provident Life &

Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003)). Where, as here, a trial

                                         –8–
court’s order does not specify the grounds for its summary judgment, we must affirm

if any of the theories presented to the trial court and preserved for appellate review

are meritorious. Id.

      When a party has moved for summary judgment on both no-evidence and

traditional grounds, we generally address the no-evidence motion first. See

Merriman v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013). If the nonmovant

fails to produce more than a scintilla of evidence on the essential elements of a cause

of action challenged by a no-evidence motion, there is no need to analyze the

movant’s traditional grounds for summary judgment. Ford Motor Co. v. Ridgway,

135 S.W.3d 598, 600 (Tex. 2004); see TEX. R. CIV. P. 166a(i).

      To prevail on a traditional motion for summary judgment, however, the

movant must show that there is no genuine issue of material fact and that it is entitled

to judgment as a matter of law. See Cmty. Health, 525 S.W.3d at 681; TEX. R. CIV.

P. 166a(c). “A defendant who conclusively negates at least one of the essential

elements of a cause of action or conclusively establishes an affirmative defense is

entitled to summary judgment.” Frost Nat. Bank v. Fernandez, 315 S.W.3d 494, 508

(Tex. 2010).

      1. Duty to Implement and Enforce Policies and Procedures

      “The test for determining whether a hospital has a duty of care and whether

that duty has been breached is what an ordinary hospital would have done under the

same or similar circumstances.” Mills, 995 S.W.2d at 268. Generally, both parties

                                          –9–
agree that hospitals have a duty to manage the care, services, competence, and

quality of care and services provided at the hospital; a duty to create policies,

procedures, bylaws, rules, and regulations that govern the hospital; and a duty to

ensure that the policies and procedures it implemented were in fact instituted and

that compliance is enforced by the hospital. See Chesser v. LifeCare Mgmt. Servs.,

L.L.C., 356 S.W.3d 613, 631 (Tex. App.—Fort Worth 2011, pet. denied).

        2. Duty to Prevent Excessive and Unnecessary Surgeries

        In advocating that hospitals have a duty to prevent excessive and unnecessary

surgeries, the Taylors focus their complaint on those excessive and unnecessary

surgeries performed by a surgeon seeking to use, and to profit from the use of,

medical devices distributed by that surgeon’s POD.6 The Taylors charge Baylor with

failing to implement and enforce policies to monitor and restrict its physicians from

over-utilizing their own medical devices on patients to gain more profit. The Taylors

urge that if Baylor had looked at Dr. Courtney’s practices, it would have known that

Dr. Courtney was performing unnecessary and negligent surgeries in order to use his

Python medical device. They also urge that if Baylor had become aware of Dr.

Courtney’s unethical practices, it would have implemented its no-POD policy

earlier, thus preventing Bryan’s unnecessary and negligent surgeries.



    6
      The Department of Health and Human Services Office of Inspector General (HHS OIG) describes
physician owned distributorships (PODs) as physician-owned entities that derive revenue from selling, or
arranging for the sale of, implantable medical devices ordered by their physician-owners for use in
procedures the physician-owners perform on their own patients at hospitals or ambulatory surgical centers.
                                                 –10–
        In 2011, the United States Senate Finance Committee issued a report on the

newly emerging POD marketplace.7 Concluding that clear legal guidance was

needed, the Committee requested the Department of Health and Human Services

Office of Inspector General (HHS OIG) to conduct an inquiry and develop

recommendations for further action to address patient and program risks presented

by PODs. In March 2013, the HHS OIG issued a Special Fraud Alert, identifying

certain attributes and practices of PODS that it believed produced substantial fraud

and abuse risk and posed dangers to patient safety. The HHS OIG also issued a

targeted report addressing the prevalence and use of spinal devices supplied by

PODs. In 2016, the Senate Finance Committee issued an update to its 2011 report.

The 2016 report identified six primary concerns about PODs and made

recommendations for addressing those concerns.8

        In his deposition and affidavit, the Taylors’ designated expert, Dr. Charles

Burton, stated that Baylor had a duty to have policies that (1) identified physician

owned distributorships (PODs), and (2) prohibited the hospital from purchasing any

devices from PODs. Dr. Burton opined that this is the applicable standard of care for




    7
     In the proceedings below, both parties and their experts referred to Senate Finance Committee and
Department of Health and Human Services Office of Inspector General studies and reports pertaining to
PODs. Baylor included these reports as part of its summary judgment evidence.
    8
       The Committee’s concerns included: (1) possible financial transactions that violate federal laws such
as the Anti-Kickback Statute and the Stark Law; (2) inherent conflicts of interest for POD physicians when
they have a financial incentive to perform surgeries; (3) overutilization leading to an increase in surgeries;
(4) risk of patients receiving unnecessary medical treatment; (5) confusion in the medical community as to
the legality of PODs; and (6) lack of transparency surrounding POD industry.
                                                   –11–
hospitals because “major hospital systems across the nation have well-known no-

POD policies.”9 He further opined that this is the standard for hospitals because it is

well known that surgeons using their own devices present an inherent conflict of

interest that puts the physician’s medical judgment at odds with the patient’s best

interests, and this conflict of interest compromises patient safety and results in

unnecessary medical procedures. Dr. Burton asserted that Baylor breached the

standard of care by either not having such policies in place or failing to provide

effective peer-review to enforce such policies.

       Baylor implemented a no-POD policy on November 22, 2016. In 2015, when

Dr. Courtney performed surgery on Bryan, Baylor did not have a policy prohibiting

the hospital from purchasing medical devices from PODs. However, this was not

uncommon. Dr. Burton agreed that in 2013, 2014, 2015, and beyond, many hospitals

did not have policies that prohibited purchasing from PODs. Baylor asserts, and Dr.

Burton concedes, that PODs were not prohibited in 2015, and in fact, they are not

prohibited today. Dr. Burton further concedes that in January 2015, no regulatory

agency or federal law prohibited hospitals from buying products from PODs. Thus

Baylor was not required by law to have a no-POD policy in 2015. And Dr. Burton’s

proposed standard of care would hold Baylor to a standard higher than that required

by law. See Methodist Hosp. v. German, 369 S.W.3d 333, 342–43 (Tex. App.—



   9
    Dr. Burton did not state when the “major hospital systems across the nation” implemented their no-
POD policies.
                                               –12–
Houston [1st Dist.] 2011, pet. denied) (expert could not claim nurses breached

standard of care to “draw conclusions” from patient observations because it created

standard higher than set forth in Nursing Practice Act); Schneider v. Haws, 118

S.W.3d 886, 889–90 (Tex. App.—Amarillo 2003, no pet.) (expert’s attempt to

impose upon doctor and his assistant “a standard of care greater than that compelled

by law . . . constituted no evidence, as a matter of law, of the applicable standard of

care”).

      Baylor asserts that even before implementing its no-POD policy, it properly

managed conflicts of interest with its surgeons and their PODs. The HHS OIG and

Senate Finance Committee made recommendations for managing conflicts of

interest related to PODs and compliance with federal law. In his deposition, Dr.

Burton could not point to any evidence that Eminent Spine exhibited any of the

suspect characteristics identified by HHS OIG of a POD with conflicts of interest

that needed to be managed. In his affidavit, Dr. Burton opined that a no-POD policy

must state that the hospital will not purchase or enter into agreements for the

purchase of implants, instruments or other medical devices if any purpose of the

purchase is to generate or maintain referrals from a physician who has, directly or

indirectly, a financial interest in the utilization of the item purchased. In his

deposition, Dr. Burton agreed that he had reviewed the 2009 Agreement Relating To




                                        –13–
Purchase of Spinal Implants between Baylor, Eminent Spine, and Dr. Courtney.10

When asked if this agreement contained a provision stating that there was no

expectation that Dr. Courtney would refer patients to Baylor in exchange for the use

of his device, Dr. Burton stated that he did not recall.11 However, he conceded that

he knew of no evidence that Dr. Courtney was expected to refer patients to Baylor

in exchange for Baylor’s purchasing Eminent Spine products.

          The Taylors did not produce evidence that Baylor’s peer-review practices

failed to manage conflicts of interest with respect to PODs. The 2009 Agreement

between Baylor, Eminent Spine, and Dr. Courtney required that Dr. Courtney

disclose to his patients, in writing, his ownership or investment interest in Baylor

and in Eminent Spine. Dr. Burton acknowledged that Baylor required such a

disclosure. He also acknowledged that in 2013, Baylor required Eminent Spine to

confirm that such disclosures were being made. According to the record, Bryan

signed a consent form that disclosed Dr. Courtney’s interest in Eminent Spine less

than two months before Bryan’s surgery.

          In addition, the Taylors presented no evidence that Dr. Courtney performed

excessive and unnecessary surgeries in order to use, and profit from the use of, the



    10
         The Agreement was produced as part of Baylor’s summary judgment evidence.
    11
       Paragraph 6.2 of the Agreement, titled “No Referral Obligation,” states: “The parties acknowledge
and agree that this Agreement does not require, and shall not be construed to require (directly or indirectly,
explicitly or implicitly), Hospital to use any Products of Eminent Spine, nor does this Agreement require
Physician to refer or admit any patient to or order any goods or services from Hospital or any other facility,
person or service related to Hospital.”
                                                   –14–
Python medical device distributed by Eminent Spine. In his deposition, Dr. Burton

stated that he did not perform any analysis to compare the number of surgeries

performed by Dr. Courtney before and after he began using Eminent Spine products.

The Taylors’ only evidence that Dr. Courtney performed excessive and unnecessary

surgeries was Dr. Carmody’s deposition testimony in an unrelated proceeding—

evidence that the trial court struck as inadmissible hearsay. Thus, there is no

evidence that Dr. Courtney performed excessive and unnecessary surgeries in order

to use Eminent Spine medical devices.

       In summary, the Taylors have not come forward with any evidence that Baylor

had a duty to have a no-POD policy in 2015. They failed to bring forth evidence that

Baylor breached its duty to manage conflicts of interest with respect to the hospital,

its physicians, and their PODs. The Taylors also failed to present admissible

evidence that Dr. Courtney performed unnecessary and excessive surgeries in order

to utilize Eminent Spine medical devices. Once Baylor challenged the Taylors’ claim

that Baylor breached its duty to prevent Dr. Courtney from performing excessive

and unnecessary surgeries in order to use, and profit from the use of, medical devices

distributed by his POD, the Taylors had the burden to produce more than a scintilla

of evidence raising a genuine issue of material fact as to those elements of their cause

of action. See Ford Motor, 135 S.W.3d at 600. Because they failed to do so, the trial

court did not err in granting Baylor’s motion for no-evidence summary judgment as

to this issue.

                                         –15–
      3. Duty to Enforce Policy for the Purchase of Medical Devices

      In its motions for summary judgment, Baylor also asserted that the Taylors

have no evidence that Baylor breached its standard of care by failing to comply with

its policy for the purchase of medical devices. Baylor’s policy states: “[r]equests for

instruments, supplies, equipment and products new to Baylor Medical Center at

Frisco must be justified and initially approved by the Medical Executive Committee

(MEC).” The policy describes a seven-step procedure for obtaining MEC approval.

      In their response, the Taylors asserted that Baylor breached the applicable

standard of care by allowing Dr. Courtney to use his Python device without obtaining

prior approval by the MEC. However, the Taylors did not come forward with any

evidence that affirmatively shows Baylor did not comply with its policy. Instead, the

Taylors assert the “evidence” in support of their claim is the absence of documentary

proof that (1) the policy and procedures were followed and (2) the device received

prior MEC approval. They assert that two of Baylor’s witnesses—Baylor’s corporate

representative, Dr. Andrews, and Baylor’s expert witness, Dr. Pate—agree there is

no proof that Baylor followed its policy with respect to the Python device. However,

the record establishes these witnesses merely stated that they personally had not seen

anything to show when Eminent Spine went through the MEC approval process for

the Python device. Dr. Pate testified that it was his understanding that Eminent Spine

went through the MEC approval process before using the Python on patients at

Baylor. He stated that there should be a document somewhere but he had not asked

                                        –16–
for it. The absence of evidence of prior approval does not create some evidence that

there was no prior approval. See City of Keller v. Wilson, 168 S.W.3d 802, 813 (Tex.

2005) (“In claims or defenses supported only by meager circumstantial evidence, the

evidence does not rise above a scintilla (and thus is legally insufficient) if jurors

would have to guess whether a vital fact exists.”). “When the circumstances are

equally consistent with either of two facts, neither fact may be inferred.” Id.

      The Taylors argue that a fact issue exists because Baylor has no proof it

followed the policy. However, the burden was on the Taylors to present more than a

scintilla of evidence raising a genuine issue of material fact that Baylor breached its

duty to comply with its policy for the purchase of new medical devices. See TEX. R.

CIV. P. 166a(i). The Taylors failed to do so. Therefore, the trial court did not err in

granting Baylor’s motion for no-evidence summary judgment as to this issue.

      4. Duty to Enforce Policy for Physician Retention

      In its motions for summary judgment, Baylor argued that the Taylors had no

evidence that Baylor breached the standard of care for credentialing Dr. Courtney—

initially granting him privileges to practice in the hospital, and then allowing him to

retain them. “In Texas, by statute, a hospital is not liable for improperly credentialing

a physician through its peer review process unless the hospital acts with malice.”

Romero v. KPH Consol., Inc., 166 S.W.3d 212, 214 (Tex. 2005) (citing TEX. OCC.

CODE § 160.010(b), (c)). In Romero, the supreme court noted that “[p]roof of malice

is made more difficult in this setting because peer review communications and

                                         –17–
proceedings are generally confidential and privileged from disclosure.” Id. at 214–

15 (citing TEX. OCC. CODE § 160.007(a)).

      The Taylors contend that Baylor breached its physician retention policy by

ignoring Dr. Courtney’s many bad surgical outcomes. They rely on Dr. Carmody’s

excluded testimony to establish that Dr. Courtney had a “multitude of bad surgical

outcomes” prior to Bryan’s 2015 surgery. They argue that if Baylor had enforced its

own policy to continuously monitor and evaluate the competency of its physicians,

Dr. Courtney would not have had privileges at Baylor in 2015, and he would not

have performed unnecessary and negligent surgeries on Bryan.

      In his deposition testimony, Baylor’s expert, Dr. Pate, opined that Baylor’s

medical staff bylaws and rules and procedures follow the procedures required by the

Joint Commission. Baylor utilizes an Ongoing Professional Practice Evaluation

(OPPE) in credentialing, and the MEC also evaluates the quality and appropriateness

of medical care rendered to patients. Baylor provided the deposition testimony of

Dr. Jimmy Laferney, Baylor’s Vice President for Medical Staff Affairs, with respect

to Baylor’s policies and procedures for credentialing and retention of physicians. He

described the process and documentation necessary to apply for privileges. Baylor’s

privileges are for two years—a physician must re-apply for privileges every two

years. Dr. Laferney confirmed that as part of its peer review process, Baylor

conducts ongoing professional performance evaluations for every physician, in

which every patient encounter is considered. He testified that Dr. Courtney was one

                                       –18–
of the first physicians to be granted privileges at Baylor Frisco. He identified the

delineation of privileges documentation showing that Dr. Courtney was credentialed

and granted privileges to perform spine surgery. He also identified documentation

showing that Dr. Courtney’s privileges were renewed every two years. He verified

that Dr. Courtney had privileges to conduct spine surgery at Baylor at the time of

Bryan’s surgery.

      The Taylors argue that a fact issue exists because Baylor has no proof that Dr.

Courtney was peer reviewed in accordance with Baylor’s credentialing policies.

They point to Dr. Pate’s deposition testimony that he had no proof Dr. Courtney was

peer reviewed in accordance with Baylor’s policies. However, the absence of proof

of peer review does not create some evidence that there was no peer review. See City

of Keller, 168 S.W.3d at 813. In his deposition, Dr. Pate discussed Baylor’s peer

review policies and stated that he believed Baylor was monitoring Dr. Courtney’s

surgeries.

      The Taylors also rely on Dr. Burton’s testimony that Baylor breached its

standard of care by failing to provide quality assurance on Dr. Courtney’s practice;

however, Dr. Burton testified in his deposition that he had no information about the

specifics of the credentialing process for Dr. Courtney. He agreed that he had not

seen any evidence that Baylor’s credentialing, peer review, or ongoing performance

evaluations were in any way biased. He admitted he had not reviewed any of the

Baylor medical staff bylaws or policies and procedures. Nor did he recall reviewing

                                       –19–
the depositions of Dr. Fitzgerald, Dr. Laferney, or Jeff Andrews with respect to peer

review and quality review. When asked if he knew if Baylor had a credentialing or

peer-review process for its physicians with staff privileges, Dr. Burton stated: “I

would assume that it did. It’s required by the certifying governmental authority.” He

also stated that based on the fact that Baylor is still in business, Baylor must be

conducting ongoing professional performance evaluations of its physicians with

staff privileges to the satisfaction of the governmental agencies.

         The Taylors did not produce any evidence that Baylor acted with malice in

credentialing Dr. Courtney. Further, they did not produce any admissible summary

judgment evidence raising a genuine issue of material fact that Baylor breached its

standard of care for credentialing Dr. Courtney. See TEX. R. CIV. P. 166a(i).

Accordingly, the trial court did not err in granting summary judgment with respect

to this issue.

         5. Gross Negligence

         In its motions for summary judgment, Baylor argued that there was no

evidence supporting either the objective element or the subjective element of a gross

negligence claim.12 Baylor asserted there is no evidence it intended to harm Bryan.

It urged that when viewed objectively at the time of its care and treatment, there was


    12
        “Gross negligence” is statutorily defined as an act or omission: “(A) which when viewed objectively
from the standpoint of the actor at the time of its occurrence involves an extreme degree of risk, considering
the probability and magnitude of the potential harm to others; and (B) of which the actor has actual,
subjective awareness of the risk involved, but nevertheless proceeds with conscious indifference to the
rights, safety, or welfare of others.” TEX. CIV. PRAC. & REM. CODE § 41.001(11).
                                                   –20–
no evidence that any alleged act or omission of Baylor involved an extreme degree

of risk, considering the probability and magnitude of the potential harm to others.

See TEX. CIV. PRAC. & REM. CODE § 41.001(11)(A). Also, it urged there was no

evidence of any alleged act or omission concerning which Baylor had an actual,

subjective awareness of the risk involved but nevertheless proceeded with conscious

indifference to the rights, safety, or welfare of Bryan. See id. §41.001(11)(B).

      In response, the Taylors argued that Baylor had actual subjective awareness

Dr. Courtney was harming patients but Baylor proceeded with conscious

indifference, repeatedly ignoring its own policies to protect the rights, safety, and

welfare of its patients. The Taylors’ evidence of Baylor’s gross negligence consisted

of Dr. Carmody’s excluded testimony. Without this evidence, the Taylors have no

evidence to create a fact issue.

      Further, our conclusions above—that Baylor did not breach its standards of

care as to the Taylors—are even more damaging to the Taylors’ gross negligence

claim. Other than in worker’s compensation cases, a finding of ordinary negligence

is a prerequisite to a finding of gross negligence. See Ware v. Cyberdyne Sys., Inc.,

No. 05-10-01080-CV, 2012 WL 376671, at * 4 (Tex. App.—Dallas Feb. 7, 2012, no

pet.) (mem. op.) (citing Sonic Sys. Int’l, Inc. v. Croix, 278 S.W.3d 377, 395 (Tex.

App.—Houston [14th Dist.] 2008, pet. denied)). Here, we conclude the trial court

properly granted summary judgment on the Taylors’ gross negligence claim because

summary judgment was proper on their predicate negligence claims. See Sonic Sys.

                                       –21–
Int’l, 278 S.W.3d at 394–95 (where party was entitled to summary judgment on

negligence claim, party was also entitled to summary judgment on gross negligence

claim); Seaway Prods. Pipeline Co. v. Hanley, 153 S.W.3d 643, 659 (Tex. App.—

Fort Worth 2004, no pet.) (because appellant failed to show some evidence of

negligence, appellant was not entitled to recover for gross negligence).

                                  III. Conclusion

      We affirm the judgment of the trial court.




                                           /Bill Pedersen, III//
200352f.p05                                BILL PEDERSEN, III
                                           JUSTICE




                                        –22–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

BRYAN TAYLOR AND MELISSA                       On Appeal from the 192nd Judicial
TAYLOR, Appellants                             District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-16-12792.
No. 05-20-00352-CV           V.                Opinion delivered by Justice
                                               Pedersen, III. Justices Osborne and
BAYLOR SCOTT & WHITE                           Nowell participating.
MEDICAL CENTER-FRISCO,
Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee Baylor Scott & White Medical Center-Frisco
recover its costs of this appeal from appellants Bryan Taylor and Melissa Taylor.


Judgment entered this 10th day of February, 2022.




                                        –23–